Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 15-37 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:   an electric motor configured to drive the propulsion device; a generator configured to provide a first electrical energy, wherein the generator is electrically connected to the electric motor in order to feed at least a first part of the first electrical energy to the electric motor to drive the electric motor, wherein the generator is a cryogenic generator having at least one cryogenic component, the generator configured to be brought to a cryogenic temperature by a coolant fed to the generator and to the cryogenic component, wherein the cryogenic component has a conductivity at the cryogenic temperature that is increased by at least one order of magnitude as compared with a conductivity of the cryogenic component at 0°C, wherein the generator is connected to a device of the drive system to which at least a part of the coolant is configured to be passed after satisfying a predetermined criterion, and wherein the device is configured to process the fed coolant to provide an energy to be used in the drive system, in combination with the remaining limitations of independent claims.  


Claim 27: feeding a coolant to a cryogenic generator of the drive system and to a cryogenic component of the cryogenic generator, bringing the cryogenic generator to a cryogenic temperature, wherein the cryogenic component has a conductivity at the cryogenic temperature that is increased by at least one order of magnitude as compared with a conductivity of the cryogenic component at 0°C; feeding, by the cryogenic generator, a first electrical energy to an electric motor of the drive system; and driving the propulsion device by the electric motor of the drive system, wherein the cryogenic generator is connected to a device of the drive system to which at least a part of the coolant is passed after satisfying a predetermined criterion, and wherein the device processes the fed coolant to provide an energy to be used in the drive system, in combination with the remaining limitations of independent claims.  
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859